1

2

3

4

5                       UNITED STATES DISTRICT COURT

6                      EASTERN DISTRICT OF CALIFORNIA

7

8    JOSEFINO R. GALANG and            No.   2:18-cv-01640-JAM-KJN
     ELIZABETH B. GALANG,
9
                  Plaintiffs,
10                                     ORDER GRANTING DEFENDANTS’
          v.                           MOTION TO DISMISS
11
     WELLS FARGO BANK, N.A. and
12   THE BANK OF NEW YORK MELLON
     f/k/a/ THE BANK OF NEW YORK
13   as Trustee for WORLD SAVINGS
     REMIC TRUST, MORTGAGE PASS-
14   THROUGH CERTIFICATES, SERIES
     20 and DOES 1-100, inclusive,
15
                  Defendants.
16

17       In April 2018, Plaintiffs Josefino and Elizabeth Galang

18   filed a complaint in state court against Wells Fargo Bank and The

19   Bank of New York Mellon, as trustee for the World Savings REMIC

20   trust, and 100 Doe defendants.   Compl. at 1-2, ECF No. 2.

21   Plaintiffs seek damages, quiet title, declaratory relief, and an

22   injunction barring Defendants “from initiating and pursuing

23   foreclosure activity” against the property at 8518 Mecca Road in

24   Elk Grove, CA.   Id. at 15.

25       Defendants removed the case to this Court.     Notice of

26   Removal, ECF No. 1.   Soon after, they filed this motion to

27   dismiss, arguing Plaintiffs failed to state a claim upon which

28
                                      1
1    relief may be granted.1     Mot., ECF No. 12.    For the reasons

2    stated below, the Court GRANTS Defendants’ motion.2

3

4                           I.   FACTUAL BACKGROUND

5         In September 2005, Plaintiffs executed a Deed of Trust and

6    Adjustable Rate Note with lender and loan servicer World Savings

7    Bank FSB.     Compl. ¶ 6.   Golden West Savings Association Service

8    Company was the trustee.     Id.

9         In 2007, Wachovia Bank acquired Golden West Financial–the

10   parent company of World Savings Bank.      Id. ¶ 7.   Accordingly,

11   Wachovia Mortgage became the servicer of Plaintiffs’ mortgage

12   loan.   Id.   Wells Fargo Bank then acquired Wachovia.        Id. ¶ 9.

13        Ten years later, Plaintiffs sent a Qualified Written Request

14   (“QWR”) to Wells Fargo Home Mortgage, requesting information

15   about the servicing of their mortgage loan.       Id. ¶ 19.

16   Plaintiffs asked for a copy of “The Mortgage Note as it currently

17   existed with all endorsements . . . and all allonges affixed to

18   the note and assignments thereof.”      Id.    Over the next two

19   months, Wells Fargo Home Mortgage responded to Plaintiffs,

20   stating, “Wells Fargo Bank, N.A. is the owner/assignee of their
21   mortgage loan,” and providing a number of documents, including a

22   copy of the Mortgage Note.     Id. ¶¶ 20-21.    The Mortgage Note did

23   not include any endorsements.      Id. ¶ 21.

24        Following Wells Fargo Home Mortgage’s response, Plaintiffs

25   1 The Court takes judicial notice of the documents attached as
26   Exhibits A-C in Defendants’ motion to dismiss. See Fed. R. Civ.
     Proc. 201(b).
     2 This motion was determined to be suitable for decision without
27
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for November 6, 2018.
                                      2
1    submitted a second QWR as well as a loan modification

2    application.     Id. ¶ 22.     Wells Fargo Home Mortgage denied the

3    application.     Id. ¶ 23.     It also sent a new version of the

4    Mortgage Note.    This version included endorsements.          Id. ¶ 24.

5        On November 24, 2017, Plaintiffs appealed the denial of

6    their loan modification.       Id. ¶ 26.     Wells Fargo Home Mortgage

7    denied the appeal a month later.           Id.   It advised Plaintiffs that

8    “the foreclosure process, if it had not already begun, could

9    begin at any time.”      Id.   On March 5, 2018, First American Title

10   Insurance Company recorded a Notice of Default against the

11   Plaintiffs on behalf of Wells Fargo.             Id. ¶ 27.

12       Plaintiffs contend that Wells Fargo lacks authority to

13   enforce Plaintiffs’ mortgage loan or to collect mortgage payments

14   from them.   Id. ¶ 30.    Their claims principally rest upon the

15   allegation that World Savings Bank sold Plaintiffs loan to the

16   WSR 20 Trust at some point before the trust’s closing on October

17   21, 2005.    Id. ¶ 10.    Plaintiffs maintain that because World

18   Savings Bank sold its interest in their loan before the bank was

19   acquired by Wachovia, neither Wachovia nor Wells Fargo ever

20   acquired an interest in that asset.          Id. ¶ 30.
21

22                                  II.   OPINION

23       A.      Legal Standard

24       Federal Rule Civil Procedure 8(a)(2) requires a “short and

25   plain statement of the claim showing that the pleader is

26   entitled to relief.”     A court will dismiss a suit if the
27   plaintiff fails to “state a claim upon which relief can be

28   granted.”    Fed. R. Civ. Proc. 12(b)(6).          When considering a
                                            3
1    motion to dismiss, the Court “must accept as true all of the

2    allegations contained in a complaint.”     Ashcroft v. Iqbal, 556

3    U.S. 662, 678 (2009).     It is not, however, “bound to accept as

4    true a legal conclusion couched as a factual allegation.”      Id.

5    “Unwarranted inferences” are likewise “insufficient to defeat a

6    motion to dismiss for failure to state a claim.”      Epstein v.

7    Washington Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996).

8         The Supreme Court has abandoned the more lenient pleading

9    standard of Conley v. Gipson that Plaintiffs rely on in their

10   opposition.     Opp’n at 6, ECF No. 14.   Rule 12(b)(6) no longer

11   requires “appearance, beyond a doubt, that plaintiff can prove

12   no set of facts in support of a claim that would entitle him to

13   relief.”   See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 562-

14   63 (2007).     Now, “[t]o survive a motion to dismiss, a complaint

15   must contain sufficient factual matter, accepted as true, to

16   state a claim . . . that is plausible on its face.”      Iqbal, 556

17   U.S. at 678.

18        Rule 12(b)(6)’s plausibility standard “is not akin to a

19   probability requirement, but asks for more than a sheer

20   possibility that a defendant has acted unlawfully.”      Iqbal, 556
21   U.S. at 678.     Allegations that are “merely consistent with a

22   defendant’s liability [] stop[] short of the line between

23   possibility and plausibility of entitlement to relief.”      Id.

24   (internal quotations omitted).

25        B.    Analysis

26              1.     HOLA Preemption
27        Plaintiffs’ claims are preempted by the Home Owners Loan

28   Act (“HOLA”).    The HOLA analysis requires this Court to consider
                                         4
1    two questions: 1) whether Wells Fargo is the type of entity that

2    may assert HOLA preemption, and 2) whether the Galangs’ claims

3    arise out of area of state law preempted by HOLA.    As discussed

4    below, this Court finds that the answer to both of these

5    questions is yes.

6                   a.     HOLA’s Application to Defendants

7         HOLA, enacted in 1993, “gave the Office of Thrift

8    Supervision (“OTS”) broad authority to issue regulations

9    governing thrifts.”   Silvas v. E*Trade Mortg. Corp., 514 F.3d

10   1001, 1005 (9th Cir. 2008).   Accordingly, OTS promulgated 12

11   C.F.R. § 560.2 which preempted “lending regulation for federal

12   savings associations.”   (Emphasis added.)   It is undisputed that

13   Wells Fargo does not fall into this category.    Mot. at 3-4.

14   Nevertheless, Wells Fargo argues that, because a federal savings

15   association originated Plaintiffs’ loan, HOLA applies.     Id.

16        Initially, district courts almost uniformly adopted Wells

17   Fargo’s position—that a non-FSA entity could assert HOLA

18   preemption if its predecessor in interest originated the loan as

19   a federal savings association.    See Castillo v. Wachovia Mortg.,

20   No. C-12-0101-EMC, 2012 WL 1213296 at *4-5 (N.D. Cal. Apr. 11,
21   2012) (collecting cases).

22        Over the years, however, several courts within the Ninth

23   Circuit have called the predecessor-in-interest theory of

24   preemption into question.   See, e.g., Rijhwani v. Wells Fargo

25   Home Mortg., No. C13-05881-LB, 2014 WL 890016 (N.D. Cal. Mar. 3,

26   2014); Rhea v. Wells Fargo Home Mortg., Inc., No. CV 12-05394-
27   DMG, 2012 WL 8303189 at *3 (C.D. Cal. Nov. 27, 2012); Gerber v.

28   Wells Fargo Bank, N.A., No. CV-11-01083-PHX-NVW, 2012 WL 413997
                                       5
1    at *4 (D. Ariz. Feb. 9, 2012).   These courts maintain that

2    “[t]he important consideration is the nature of the alleged

3    claims that are the subject of the suit,” and that “[t]he

4    governing laws would be those applicable . . . at the time the

5    alleged misconduct occurred.”    Rijhwani, 2014 WL 890016 at *6-7

6    (quoting Rhea, 2012 WL 8303189 at *3).

7         The Eastern District of California has come down on both

8    sides of this ledger.   Compare Albiza v. Wachovia Mortg., No.

9    2:11-cv-02991-KJN, 2012 WL 1413996 at *16 (E.D. Cal. Apr. 20,

10   2012) (finding that non-FSA defendants were not entitled to HOLA

11   preemption), with Rodriguez v. Wells Fargo Bank, N.A., No. 2:16-

12   cv-00232-MCE-AC, 2018 1392872 at *3 n.3 (E.D. Cal. Mar. 20,

13   2018) (finding that non-FSA defendants were entitled to HOLA

14   preemption).   Wells Fargo cites to Rodriguez—a case in which the

15   Court found “that HOLA protections attach[ed] to Plaintiff’s

16   loan because the loan originated with an FSA.” Id. at *3 n.3.

17        Rather than arguing that a federal savings association’s

18   successor in interest may not assert HOLA preemption, Plaintiffs

19   maintain that the Dodd-Frank Wall Street Reform and Consumer

20   Protection Act amended HOLA in 2010 such that it no longer
21   “occup[ies] the field ‘in any area of State law.’”     Opp’n at 11-

22   12 (quoting 12 U.S.C. § 1465(b)).     But these amendments are not

23   relevant to the case at hand.    As Defendant argues, Dodd-Frank

24   and its corresponding regulations do not apply retroactively to

25   Plaintiffs’ mortgage, which originated in 2005.    See Reply at 5,

26   ECF No. 15.    See also Villareal v. Seneca Mortg. Services,
27   No.1:14-cv-02033-MCE-GSA, 2015 WL 2374288 at *3 n.7 (E.D. Cal.

28   May 18, 2018) (“Because the newly created [Dodd-Frank]
                                       6
1    regulations are not retroactive, however . . . the OTS

2    regulations are applicable here.”).    Because Plaintiffs do not

3    provide any reason as to why the Court should deviate from the

4    ruling in Rodriguez, No. 2:16-cv-00232-MCE-AC, 2018 1392872 at

5    *3 n.3, the Court finds that Wells Fargo, as a Federal Savings

6    Association’s successor in interest, may assert HOLA preemption.

7                   b.     Preemption of State-Law Claims

8        With respect to the second issue of the HOLA analysis, the

9    Court finds that Plaintiffs’ claims are preempted because they

10   are predicated on allegations that, in effect, challenge the

11   servicing of their mortgage.   See 12 C.F.R. § 560.2(b)(10).   In

12   Silvas, 514 F.3d at 1001, the Ninth Circuit adopted OTS’s

13   guidance for how to properly evaluate whether a state law is

14   preempted under 12 C.F.R. § 560.2:

15       When analyzing the status of state laws under § 560.2,
         the first step will be to determine whether the type
16       of law in question is listed in paragraph (b). If so,
         the analysis will end there; the law is preempted.
17

18   OTS, Final Rule, 61 Fed.Reg. 50951, 50966-67 (Sept. 30, 1996).

19       The plaintiff in Silvas, 514 F.3d at 1006 alleged that

20   E*TRADE violated California law by “including false information
21   on its website and in every media advertisement to the

22   California public.”   The Ninth Circuit found that this fell

23   squarely within paragraph (b), and was, thus, preempted.    See

24   § 560.2(b)(9) (covering “[d]isclosure and advertising, including

25   laws requiring specific statements, information, or other

26   content to be included in credit application forms. . . .”).
27       Other cases cited by Defendants similarly illustrate

28   courts’ common-sense approach to assessing HOLA’s preemptive
                                       7
1    reach.   Mot. at 4-5.   See also, e.g., Rodriguez v. Wells Fargo

2    Bank, N.A., No. 2:16-cv-00232-MCE-AC, 2018 WL 1392872, at 3

3    (E.D. Cal. Mar. 20, 2018) (finding that plaintiff’s claims of

4    predatory lending dealt with the “processing and servicing” of a

5    mortgage, and was therefore preempted by section 560.2(b)(10));

6    Lopez v. World Savings & Loan Ass’n, 105 Cal. App. 4th 729, 738

7    (2003)(finding that plaintiff’s challenge to a fax fee dealt

8    with “loan-related fees,” and was therefore preempted by section

9    560.2(b)(5)).    Indeed, this Court finds the Northern District of

10   California’s interpretation of Silvas in Naulty v. GreenPoint

11   Mortg. Funding, Inc., No. C09-1542 MHP, 2009 WL 2870620 at *4

12   (N.D. Cal. Sept. 3, 2009) particularly persuasive.    In Naulty,

13   the court concluded that “the Silvas court did not look merely

14   to the abstract nature of the cause of action allegedly

15   preempted but rather to the functional effect upon lending

16   operations.”    The central question, therefore, becomes “whether

17   an application of a given state law . . . would impose

18   requirements regarding the various activities broadly regulated

19   by the OTS.”    Id. at *4.

20          Plaintiffs’ only substantive cause of action is their claim
21   under the California Business and Professions Code § 17200 et

22   seq.   Compl. ¶¶ 48-55.   In their complaint, the Galangs allege

23   that Defendants “have engaged and are engaging in deceptive

24   business practices with respect to mortgage servicing and the

25   mailing of fraudulent foreclosure documents. . . .”     Compl. ¶ 51

26   (emphasis added).    Yet, in their opposition, they maintain that
27   the suit has “absolutely nothing to do with the lending or

28   servicing practices or policies of Wells Fargo or its
                                       8
1    predecessors.”        Opp’n at 11.

2         This Court must look beyond labels to the state law’s

3    “functional effect upon lending operations.”           Naulty, No. C09-

4    1542 MHP, 2009 WL 2870620 at *4.            California law prohibits any

5    entity from “record[ing] or caus[ing] a notice of default to be

6    recorded” or “otherwise initiat[ing] the foreclosure process

7    unless it is the holder of the beneficial interest under the

8    mortgage or deed of trust.”          Cal. Civ. Code. § 2924(a)(6).

9    Plaintiffs seem to allege that Wells Fargo violated this

10   provision because it did not respond to their requests with

11   evidence of ownership that Plaintiffs deemed sufficient.            See

12   Compl. ¶¶ 19-27.        But reading section 2294(a)(6) as Plaintiffs

13   do would require the lending party to produce a mortgage’s chain

14   of title every time it requested payment on a mortgage or issued

15   a notice of default.        Not only is this reading unsupported by

16   law, but it also causes a state law to “impose requirements

17   regarding . . . servicing [of] . . . mortgages.”            See 12 C.F.R.

18   § 560.2(b)(10).       To the extent that section 2294(a)(6) seeks to

19   impose this requirement upon loans governed by HOLA, it is

20   preempted.        Plaintiffs’ claims for declaratory relief, unjust
21   enrichment, and quiet title are likewise preempted, as they are

22   all based upon their argument that, under state law, Wells Fargo

23   is without authority to enforce their mortgage.

24                2.      Insufficient Pleading

25         Plaintiffs’ complaint must also be dismissed because it

26   fails to meet the pleading standard of Rule 12(b)(6).            As an
27   initial matter, the Court rejects Plaintiffs’ argument that

28   their claims are subject to a more lenient pleading standard
                                             9
1    because the relevant facts “are within the knowledge and control

2    of the defendant and are unknown to the plaintiff.”       Opp’n at 19

3    (quoting Credit Managers Assoc. of California v. Super. Ct.

4    (”Credit Managers”), 51 Cal. App. 3d 352, 361 (1975)).         A court

5    applies the procedural law of the forum.    Restatement (Second)

6    of Conflict of Laws § 122.   Therefore, in Credit Managers, the

7    state court appropriately applied the pleading standard set

8    forth under California’s rules of civil procedure.        Id. at 361.

9    This case, however, is in federal court, so it is governed by

10   the Federal Rules of Civil Procedure.    See Hanna v. Plumer, 380

11   U.S. 460, 465-66 (1965).

12       The federal rules require this Court to take all of

13   Plaintiffs’ well-pleaded facts as true.    Iqbal, 556 U.S. at 678.

14   And, after disregarding any “unwarranted inferences” and

15   “conclusory allegations of law,” the Court must decide whether

16   the Plaintiffs’ claims are more than “merely consistent” with an

17   entitlement to relief.   Iqbal, 556 U.S. at 678; Epstein v.

18   Washington Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996).

19       Plaintiffs allege that Wells Fargo is attempting to

20   foreclose on a mortgage it does not own.    Opp’n at 10.
21   Specifically, they argue that Wells Fargo is “not a real party

22   in interest with standing to enforce Plaintiffs’ mortgage loan

23   or to collect mortgage payments” because Global Savings Bank

24   securitized the loan, selling it to the WSR 20 Trust before

25   Wachovia acquired Global Savings Bank.     Id.   And because

26   Wachovia never owned the Galangs’ mortgage, Wells Fargo did not
27   acquire ownership when it merged with Wachovia.     Id.

28       The Court declines to address the question of whether
                                      10
1    securitizing a loan transfers the originator’s ownership

2    interest in that loan because Plaintiffs failed to adequately

3    plead that their loan was, in fact, securitized.     In Plaintiffs’

4    complaint, they conclude that their “mortgage loan was sold to

5    the WSR 20 Trust on or before the Trust’s Closing Date of

6    October 21, 2005.”   Compl. ¶ 10. This conclusion is based on

7    Plaintiffs’ allegations that, (1) the parent company of World

8    Savings Bank “regularly securitized loans from [its] portfolio”

9    through World Savings Bank, (2) the “origination date of the

10   mortgage loan . . . made it timely for securitization within the

11   WSR 20’s Cut-Off date,” and (3) “[t]he terms and characteristics

12   of [their] pick-a-pay mortgage loan are all within the

13   parameters of the securitized mortgage loans in the WSR 20

14   Trust.”   Compl. ¶¶ 6, 10-11; Opp’n at 7-8.

15        Plaintiffs attach Golden West Financial’s Form 10-K as an

16   exhibit, confirming the bank’s policy of regularly securitizing

17   loans through World Savings Bank.     Exh. A to Compl.   But nothing

18   else in Plaintiffs’ exhibits lend support to the conclusion that

19   the Galangs’ loan was securitized.3    Their opposition to

20   Defendants’ motion to dismiss likewise fails to provide a
21   factual basis for the conclusion that their loan was sold to the

22   WSR Trust.   Plaintiffs’ non-conclusory factual allegations are

23

24   3 Plaintiffs include the findings of “a third party forensic
     mortgage securitization investigation and audit” in an exhibit to
25   their complaint. Exh. D at 2. The Court declines to
26   categorically renounce the reliability of these types of reports
     as Defendants urge. See Reply at 3. However, conclusory
27   statements fare no better when packaged in a third-party report
     than they do when included in a plaintiff’s complaint. See
28   Iqbal, 556 U.S. at 678.
                                      11
1    consistent with a claim that their loan was securitized.     But

2    pleadings that “are merely consistent with a defendant’s

3    liability” do not survive a Rule 12(b)(6) motion to dismiss.

4    See Iqbal, 556 U.S. at 678.    Without sufficiently alleging that

5    their loan was securitized, Plaintiffs’ argument that Wells

6    Fargo lacks standing to enforce their mortgage is likewise

7    unsupported.    Because the allegations in the complaint do not

8    make out a plausible cause of action, Plaintiffs’ suit must be

9    dismissed for this reason as well.

10                              III.   ORDER

11        For the reasons set forth above, the Court GRANTS

12   Defendants’ motion to dismiss.    Because the preemption defect

13   cannot be cured by amendment, Plaintiffs’ claims are dismissed

14   with prejudice.

15        Further, the Court’s Order re Filing Requirements (“Order”),

16   ECF No. 4-2, limits reply memoranda to five pages.     Order at 1.

17   A violation of the Order requires the offending counsel (not the

18   client) to pay $50.00 per page over the page limit to the Clerk

19   of Court. Id.     The Court does not consider arguments made past

20   the page limit.    Id.   Defendants’ reply memoranda exceeded the
21   page limit by four pages.     Defendants’ counsel must send a check

22   payable to the Clerk for the Eastern District of California for

23   $200.00 no later than seven days from the date of this Order.

24        IT IS SO ORDERED.

25   Dated: November 28, 2018

26
27

28
                                        12
